--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.10

MARKETING AGREEMENT 




THIS AGREEMENT made by and between Shaw Shank , LLC., a Nevada Limited Liability
Company, with offices at  9190 Double Diamond Parkway, Reno, Nevada
86521    (“Marketing Partner”) and Ascot Crossing, LLC. a Nevada corporation
with offices at 8670 West Cheyenne Avenue, Las Vegas, Nevada 89129 ("Ascot" or
the “Company”). It is made and entered into as of the Effective Date which shall
be the first date written below the signature line Hereinafter Marketing Partner
and the Company may each be referred to as a “Party” and collectively as the
“Parties.”




R E C I T A L S:




WHEREAS, Ascot desires to appoint Marketing Partner, on a non-exclusive basis,
as an independent contractor to sell and market Ascot’s products and services
(collectively referred to herein as the “Products”) in the specific territory
described herein (the “Territory”); and
 
WHEREAS, Marketing Partner desires to provide sales and marketing services (the
“Marketing Services”) of the Ascot Products on the terms outlined herein: 
 
NOW THEREFORE, for and in consideration of the promises and mutual covenants,
agreements, understandings, undertakings, representations, warranties and
promises, and subject to the conditions hereinafter set forth, and intending to
be legally bound thereby, the parties do hereby covenant and agree that the
Recitals set forth above are true and accurate, and further covenant and agree
as follows: 
 
ARTICLE 1: APPOINTMENT
 
 1.01             Marketing Partner Appointment. Ascot hereby appoints Marketing
Partner to be an Independent Marketing Partner of the Ascot Products for the
term of this Agreement as defined in the Articles below.  Marketing Partner
shall market the Ascot Products using the Pricing Schedule attached hereto as
Exhibit A, and agrees to comply and be bound by the standards, rules,
regulations and policies set forth in Ascot’s Terms and Conditions as posted on
Ascot’s corporate website.  Ascot reserves the right to alter the Pricing
Schedule and Terms and Conditions at its own discretion, so long as such changes
are commercially competitive for similar products. Marketing Partner will be
advised of such changes in written correspondence.
 
1.02            The Territory.  The Territory wherein Marketing Partner may
market the Products is within the United States of America.
 
1.03           Sales of Other Products.  Marketing Partner shall not represent,
act as sales agent or independent distributor for or market any product that is
competitive with the Ascot Products, without Ascot’s express written consent.
 
 
1

--------------------------------------------------------------------------------

 

ARTICLE 2: OBLIGATIONS OF THE COMPANY   
 
2.01            Obligations of the Company. During the term of this Agreement,
the Company agrees to do the following: 
 
 
(A) 
Provide Marketing Partner with on-line resources and materials relating to the
Products necessary to support Marketing Partner’s promotion and sales efforts;

 

 
(B)
Provide Marketing Partner with updates as to improvements or upgrades relative
to the Products;

 
 
(C)
Provide Marketing Partner with training and online account access to Ascot’s CMT
database with access to all of Marketing Partner’s accounts during the term of
this Agreement;

 
 
(D)
Provide support/training for any Ascot Products sold by Marketing Partner as
outlined in the Pricing Schedule attached as Exhibit A.

 
ARTICLE 3: OBLIGATIONS OF THE MARKETING PARTNER   
 
3.01            Obligations of the Marketing Partner. During the term of this
Agreement, the Marketing Partner agrees to do the following: 
 
 
(A) 
Market Ascot Products in an honest and ethical manner, in such a way as
Marketing Partner would market their own products and is commonly accepted in
the industry;

 
 
(B) 
Provide Ascot with detailed information on each new client in the format
outlined by Ascot;

 
 
(C)
Provide Company with payment for any Products sold and submitted by Marketing
Partner as outlined in the Pricing Schedule attached as Exhibit A.

 
ARTICLE 4: TERM OF AGREEMENT AND TERMINATION 
 
4.01            Term. The term of this Agreement shall be a one (1) year (the
"Term"), subject to earlier termination as provided by this Article 4.  The term
of this Agreement shall commence on the first date written below (the
“Commencement Date”). 


4.02           Renewal Term.  Upon expiration of the Initial Term or any Renewal
Term (as defined herein), as the case may be, this Agreement shall continue for
additional, consecutive, successive periods of one (1) year (the “Renewal Term”)
unless terminated in accordance with the provisions of Article 4.
 
4.03            Termination By Either Party. Commencing sixty (60) days after
the date hereof, this Agreement may be terminated by either Party for any reason
upon provision of ninety (90) days advance written notice.  
 

 
2

--------------------------------------------------------------------------------

 

4.04            Return of Materials Upon Termination. Upon termination of this
Agreement, Marketing Partner shall immediately return to Ascot all sales
materials, product exemplars, copies of all client lists, Ascot "Sales &
Marketing" book, data sheets, samples, and other written materials
(collectively, the "Sales Materials") provided to Marketing Partner by Ascot.
 
4.05            Payments Upon Termination. Termination of this Agreement shall
not relieve Ascot of its obligation to pay to Marketing Partner any amounts due
or owing or that may become due as the results of Marketing Partners efforts
prior the time of termination.  Payments for all commissions due to Marketing
Partner after the termination of this Agreement will be paid in accordance with
Exhibit A of this Agreement. 
 
ARTICLE 5: CONFIDENTIALITY AND TRADEMARKS 
 
5.01           Confidential Information. During the Term, and for a period of
three (3) years thereafter, Marketing Partner agrees not to divulge to any
party, other than in the ordinary course and performance of his duties
hereunder, or make use of information relating to: 
 

 
(A) 
Any Ascot Products that Marketing Partner sold;

 
 
(B) 
Knowledge of any of Ascot's business that Marketing Partner obtained during the
Term which (i) has not been disclosed to the public; or (ii) is not otherwise in
the public domain; or 

 
 
(C) 
Any proprietary information, including, but not limited to, financial
information, terms of equipment financing, intellectual property, contracts,
customer lists, pricing lists, or commissions structure of Ascot not in the
public domain. 

 
5.02            Trademarks. Marketing Partner shall be entitled to use Ascot’s
trademarks and service marks in fulfilling its obligations under this Agreement.
Notwithstanding the foregoing, nothing in this Agreement shall transfer, quit
claim, instill and/or invest Marketing Partner (or any of its assignees) with
any ownership or extraneous rights (outside the parameters of this Agreement) in
and to Ascot’s trademarks and service marks.
 
ARTICLE 6: INDEPENDENT CONTRACTOR  


6.01            Independent Contractor. Marketing Partner is entering into this
Agreement and in the performance of his duties hereunder as an independent
contractor. No term or condition under this Agreement nor any manner or method
of payment hereunder shall create any relationship between Ascot and Marketing
Partner other than as expressed in this Article 6. Marketing Partner shall not
in any way, at any time, or under any circumstances, be, or be construed to be,
an employee, partner, or joint venture of Ascot. 
ARTICLE 7: MISCELLANEOUS PROVISIONS
 
7.01            Assignment. The rights of Marketing Partner under this Agreement
are individual to Marketing Partner and may not be assigned or transferred to
any other person, firm or corporation without the prior express written consent
of Ascot. Any attempted assignment by Marketing Partner is void.
 

 
3

--------------------------------------------------------------------------------

 

7.02            Cooperation. The Parties agree to cooperate fully with each
other in order to achieve the purposes of this Agreement and to take all actions
not specifically described that may be required to carry out the purposes and
intent of this Agreement.  
 
7.03            Modification of Agreement. Any modification of this Agreement or
additional obligation assumed by either party in connection with this Agreement
shall be binding only if evidenced in an express writing signed by each party or
an authorized designee of each party.  
 
7.04            Notices. Any notice provided for or concerning this Agreement
shall be in writing and be deemed sufficiently given when sent by certified
mail, return receipt requested, Express Mail, Federal Express, or similar
conventional means of expedited delivery and proof of delivery, to the
respective address of each party as set forth at the beginning of this
Agreement. This includes email with receipt confirmation.  A copy of a notice to
Ascot shall also be provided to Ascot at the same address. Any change of address
for notices shall be given to all parties by notice in writing the receipt of
which is duly acknowledged in writing or sent certified mail to the then proper
address of each other party.  
 
7.05            Governing Law. It is agreed that this Agreement shall be
governed by, construed, and enforced in accordance with the laws of the State of
Nevada.  The Parties agree that any and all disputes between them based upon or
in relation to this Agreement shall be resolved by arbitration conducted in
accordance with the Commercial Rules then in effect of the American Arbitration
Association.  Such arbitration shall be held in the City of Las Vegas, State of
Nevada.  Judgment upon the award rendered shall be final and non-appealable and
may be entered in any court having jurisdiction.  Each party shall be permitted
to enforce any judgment or writ or attachment in any court having
jurisdiction.  The prevailing party shall be entitled to recover its costs and
reasonable attorney’s fees, arbitration or court costs, and other costs incurred
in connection with such proceeding.
 
7.06            Effect of Partial Invalidity. The invalidity of any portion of
this Agreement will not and shall not be deemed to affect the validity of any
other provision. In the event that any provision of this Agreement is held to be
invalid, the parties agree that the remaining provisions shall be deemed to be
in full force and affect as if both Parties subsequent to the expungement of the
invalid provision had executed them. In the event that a provision is found in a
judicial proceeding to be unenforceable as written, but enforceable if modified,
then the provision shall be deemed to be so modified to the extent necessary to
cause it to be enforceable retroactive to the original date of this Agreement.  
 
7.07            Entire Agreement. This Agreement shall constitute the entire
agreement between the parties with respect to their mutual release of claims,
and any prior understanding or representation of any kind concerning such
release that precedes the date of this Agreement shall not be binding upon
either party except to the extent incorporated in this Agreement.  
 
7.08            Neutral Interpretation. The provisions contained herein shall
not be construed in favor of or against any Party because that party or its
counsel drafted this Agreement, but shall be construed as if all parties
prepared this Agreement, and any rules of construction to the contrary are
hereby specifically waived. The Parties negotiated the terms of this Agreement
at arm’s length.  
 
7.09            Binding Effect. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of Ascot, Marketing Partner and their
respective heirs, successors and assigns. The term “Ascot” as used in this
Agreement, shall include, but is not limited to, its predecessors, successors,
predecessors, parents, affiliates, subsidiaries and divisions and their
respective past or present officers, directors, stockholders, managers,
employees, attorneys, advisors, consultants, insurers, accountants, Marketing
Partners and assigns.  
 
 
4

--------------------------------------------------------------------------------

 
 
7.10           Force Majeure. Neither party shall be considered in default or
held responsible to the other on account of or arising out of the interruption
of its performance under this Agreement by: (A) epidemics, fire, explosion,
flood, unusually severe weather, or any other extraordinary natural disturbance,
act of God, or of the public enemy, any civil commotion, riot, insurrection,
terrorism, war (declared or otherwise), restrictions due to quarantines,
blockades, embargoes, unavailability of materials; unforeseen market shortages
or any other cause beyond the reasonable control of such party that arise
without the fault or negligence of such party, and that result in the delay of
performance hereunder.


7.11           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be considered a valid instrument, and all of
which, when taken together, shall constitute one and the same instrument.


            IN WITNESS WHEREOF, the Parties have executed this Agreement as of
the date first written below. 
 
ASCOT CROSSING, INC.  (Company)
FEDERAL ID NUMBER: 26-4459433




By:_________________________________
Its: Melissa Gardner,  manager


Dated: ________________


Shaw Shank, LLC (Marketing Partner)
FEDERAL ID NUMBER: 27-2504291
 
 
 
By:_________________________________
Its:  Rob Dahl, Owner




Dated: _________________



 
5

--------------------------------------------------------------------------------

 
 
Exhibit A


Compensation


Marketing Partner will market the Ascot Crossing, LLC Personal Financial
Solutions CD’s.  Ascot shall fulfill each order received from the Marketing
Partner.  Ascot will pay Marketing Partner on a  per sale basis $15 for each CD
that is shipped by Ascot Crossing, LLC.


Billing periods are monthly payable twice per month with a mid month draw on
revenues and a month end closing payable on or before the 15th of the following
month.  All checks will be payable to: Shaw Shank, LLC.


 
 
6

--------------------------------------------------------------------------------